—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the petition and annulled the determination of respondent Town of Amherst Zoning Board of Appeals (ZBA) that denied petitioner’s application for a building permit to construct a detached garage on his property. Under the circumstances of this case, respondent ZBA’s interpretation of the zoning ordinance, while entitled to deference, was arbitrary, unreasonable and irrational (see, Matter of Frishman v Schmidt, 61 NY2d 823, 825; Matter of Traveler Real Estate v Cain, 160 AD2d 1214, 1215; Gillen v Zoning Bd. of Appeals, 144 AD2d 433, 435, lv denied 73 NY2d 709; Matter of Frampton v Zoning Bd. of Appeals, 114 AD2d 670). We agree with Supreme Court that petitioner’s detached garage is a permitted accessory structure under the zoning ordinance. (Appeal from Judgment of Supreme Court, Erie County, Gorski, J. — Article 78.) Present— Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.